 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     ANNA M. ZUCCARI,               Case No.:   2:18−cv−2114 AB (RAOx)
12
               Plaintiff,
13                                  [PROPOSED] ORDER GRANTING
         vs.                        DISMISSAL WITH PREJUDICE
14

15
     PRINCESS CRUISE LINES, LTD.,
16
               Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                     1
 1         The Court previously dismissed this action after the parties filed a Joint
 2   Report informing the Court that the parties’ reached a settlement agreement.
 3   Based on the parties’ Stipulation of Dismissal, it is hereby ORDERED that:
 4      1. All claims in the above-entitled action are dismissed in their entirety with
 5         prejudice; and
 6      2. Each party is to bear its/his own fees and costs;
 7

 8      IT IS SO ORDERED.
 9

10   Dated: July 15, 2019            _______________________________
11
                                     HONORABLE ANDRÉ BIROTTE JR
                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
